DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments filed on 04/12/2022.
In the application claims 1-10, 12-21 are pending. Claim 11 has been canceled.
Applicant’s arguments with respect to claims 1, 13, and 19 were fully considered; however, the arguments are not persuasive. 
Applicant argues, “the assembly information and identification information of Gatz merely identifies parts. Claim 1 includes to generate a unique assembly identification (UAID) for a hose assembly operation subsequent to the hose assembly operation. The UAID of claim 1 is not merely part identification, but instead identifies a performed assembly operation and can reference data including crimping pressure (para. 25), central position (para. 25), used to lookup assembly data (para. 34), track usage of the assembly (para. 35) and the like.” Therefore, Applicant seems to be arguing that prior art fails to teach, “… generate a unique assembly identification (UAID) for a hose assembly operation subsequent to the hose assembly operation.” Examiner respectfully disagrees. The broadest reasonable interpretation of claimed “hose assembly operation” data, in view of Applicant’s specification would be, the data used to lookup assembly data (para. 34), track usage of the assembly (para. 35). Gatz anticipates, “the operator may have a previously-assembled crimped assembly, e.g., a coupling already crimped onto a hose. The previously-assembled crimped assembly may have an RFID tag, bar code, data matrix code, or other representation of information provided on the crimped assembly, such as assembly information for the crimped assembly. The assembly information may include identification information (e.g., part number) for the crimped assembly.” See ¶ 0031. Nonetheless, in an analogous art, Baker teaches, “a tracking system which utilizes a radio frequency identification tag (RF ID tag) in order to identify and track a hose assembly, provide access to supporting documents and specifications for the hose assembly, and provide customer access to data related to the hose assembly, the use and location of the hose assembly, as well as cataloguing event-specific data related to the hose” See ¶ 0002.  Baker further defines “event-specific data, “[t]he RF ID tag reader includes a user input for at least one trackable event, which can be, for example, an installation date, cleaning date or dates, and/or number of batches of material transferred through the hose assembly… The network accessible hose database provides access to a user to obtain the hose-related information based on the identification from the RF ID tag and receives and stores data related to the at least one trackable event, preferably by uploading the data from the RF ID tag reader itself, if it is connectable to the network, or from the information uploaded from the RF ID tag reader to the network access device.” See ¶ 0008. Baker teaches, “[t]he trackable event can be related to an installation date of the hose, or it could also include a series of trackable events, such as how many times a hose assembly 12 is cleaned in place using chemical cleaners or steam, and/or is cleaned through removal of the hose and autoclaving the hose assembly 12. These trackable events in the context of the hose tracking system 10 all relate to the wear life of the hose assembly 12. Through the tracking of these events, it is possible to provide a more accurate method of predicting hose life and obtaining replacement hose assemblies prior to failure.” See ¶ 0033. It is Examiner’s position that Applicant seems to performing same function with their UAID data, as the specification suggest, “[t]he analyzer 206 is configured to track usage of the hose 204 at 118. The analyzer 206 is also configured to determine if the hose needs replacement and/or serviced” See Specification ¶ 0035.
Baker further teaches, “[t]he RF ID tags can be programmed or encoded with specific information, such as an individual identification number for a product, such as a serial number, and/or additional product information, depending upon the complexity of the RF ID tag.” See ¶ 0005. Baker teaches, “[t]he system includes a hose assembly with an attached RF ID tag imbedded therein during manufacture, molded thereon, or permanently attached. The RF ID tag is coded with an identification specific to the particular hose assembly. An RF ID tag reader is provided that is usable by a user to obtain the identification from the RF ID tag on the hose, preferably after it is installed at the user facility” See ¶ 0008. “the hose track system 10 is used to track a hose assembly 12 and for obtaining hose data related to, for example, the manufacturing date, batch number, lot number, material specifications, material lot number, certificates of compliance, size specifications, fitting specifications, description, customer data and/or customer application associated with a particular unique identification for the hose assembly 12. The RF ID tag 14 encoded with the particular identification for a hose assembly 14 is affixed to the hose assembly 14” See ¶ 0043.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 12-13, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gatz (US 2013/0160284 A1), and further in view of Baker (US 2005/0199700 A1).
Consider claim 1, Gatz teaches, a crimper analyzer system, (Gatz teaches, “exemplary crimping system 10 having multiple components that cooperate to crimp two components together to form a crimped assembly.” See ¶ 0017) comprising: 
Gatz teaches, a network interface (14); a memory storage; and one or more processors, (Gatz teaches, “[t]he controller 14 may include a memory, a secondary storage device, a processor, and any other components for running an application.” See ¶ 0019) configured to: 
Gatz teaches, receive hose (52) specifications and fitting specifications from the network interface, (Gatz teaches, “[b]efore starting the crimping operation, the crimping system 10 may be used to identify the die 40, the coupling 50, and the hose 52 to verify that the combination is valid. For example, the operator may use the input device 18 to read information on the die 40, the coupling 50, and the hose 52, such as information in bar codes, RFID tags, data matrix codes, or other markings provided on (e.g., affixed, attached, or integral to) the respective die 40, coupling 50, and hose 52.” See ¶ 0027); 

Gatz teaches, generate crimp parameters (i.e. die, coupling, pressure, information) based on the received hose specifications and crimp operation data, (Gatz teaches, “[t]he information stored on and read from the die 40, the coupling 50, and the hose 52 may include identification information, such as information indicating one or more of size, shape, material, manufacturer, model, type, characteristic, part number, or other information identifying the respective die 40, coupling 50, and hose 52. The identification information may also indicate information for components that may be used with the component bearing the identification information. For example, the identification information on the coupling 50 may indicate identification information for dies 40 that may be used to crimp the coupling 50 and/or for hoses 52 onto which the coupling 50 may be crimped.” See ¶ 0028”); 
Gatz teaches, obtain additional crimp operation data for a hose assembly operation, (Gatz teaches, “[t]he input device 18 may communicate the identification information to the controller 14, which may determine whether the combination of the die 40, the coupling 50, and the hose 52 is valid, e.g., so that the combination may form a desired crimp. For example, the controller 14 may include or may be connected to a database that stores information relating to combinations of dies 40, couplings 50, and hoses 52 that are valid. Thus, the controller 14 may determine whether the combination of the die 40, coupling 50, and hose 52 scanned by the operator is valid... After confirming that the combination is valid, the controller 14 may allow the crimping operation to start. If the combination is not valid, then the controller 14 may display a warning to the operator and/or may prevent the start of the crimping operation until one or more of the components (e.g., the die 40, coupling 50, and/or hose 52) is replaced and the combination is determined to be valid.” See ¶ 0029); 

Gatz teaches, update the crimp operation data with the additional crimp operation data and store in the updated crimp operation data in the memory storage, (Gatz teaches, “the controller 14 may include or may be connected to a database that stores the assembly information for a plurality of crimped assemblies and identification information for the coupling 50, the hose 52, and/or the die 40 associated with each of the plurality of crimped assemblies.” See ¶ 0031);

With respect to, generate a unique assembly identification (UAID) for the hose assembly operation subsequent to the hose assembly operation, Gatz teaches, “the controller 14 may include or may be connected to a database that stores the assembly information for a plurality of crimped assemblies and identification information for the coupling 50, the hose 52, and/or the die 40 associated with each of the plurality of crimped assemblies.” See ¶ 0031. Therefore, it is inherent that the identification information for the coupling 50, the hose 52, and/or the die 40 associated with each of the plurality of crimped assemblies are unique for traceability since Gatz anticipates, “the operator may have a previously-assembled crimped assembly, e.g., a coupling already crimped onto a hose. The previously-assembled crimped assembly may have an RFID tag, bar code, data matrix code, or other representation of information provided on the crimped assembly, such as assembly information for the crimped assembly. The assembly information may include identification information (e.g., part number) for the crimped assembly.” See ¶ 0031. Nonetheless, in an analogous art, Baker teaches, “a tracking system which utilizes a radio frequency identification tag (RF ID tag) in order to identify and track a hose assembly, provide access to supporting documents and specifications for the hose assembly, and provide customer access to data related to the hose assembly, the use and location of the hose assembly, as well as cataloguing event-specific data related to the hose” See ¶ 0002.  Baker teaches, “[t]he RF ID tags can be programmed or encoded with specific information, such as an individual identification number for a product, such as a serial number, and/or additional product information, depending upon the complexity of the RF ID tag.” See ¶ 0005. Baker teaches, “[t]he system includes a hose assembly with an attached RF ID tag imbedded therein during manufacture, molded thereon, or permanently attached. The RF ID tag is coded with an identification specific to the particular hose assembly. An RF ID tag reader is provided that is usable by a user to obtain the identification from the RF ID tag on the hose, preferably after it is installed at the user facility” See ¶ 0008. “the hose track system 10 is used to track a hose assembly 12 and for obtaining hose data related to, for example, the manufacturing date, batch number, lot number, material specifications, material lot number, certificates of compliance, size specifications, fitting specifications, description, customer data and/or customer application associated with a particular unique identification for the hose assembly 12. The RF ID tag 14 encoded with the particular identification for a hose assembly 14 is affixed to the hose assembly 14” See ¶ 0043.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Gatz and have a hose assembly 12 “encoded with specific information, such as an individual identification number for a product, such as a serial number” as anticipated by Baker, See ¶ 0005, in an effort to “provide a better and more efficient means for attaching indicia to a hose assembly as well as the ability to track predetermined events with respect to the hose assembly,” See ¶ 0007, as anticipated by Baker.
	
Consider claim 2, the system of claim 1, wherein the hose specifications include hose material, inner diameter, and outer diameter, Gatz teaches, “information stored on and read from the die 40, the coupling 50, and the hose 52 may include identification information, such as information indicating one or more of size, shape, material, manufacturer, model, type, characteristic, part number, or other information identifying the respective die 40, coupling 50, and hose 52.” See ¶ 0028. Baker teaches “hose database 50 includes hose-related information, including but not limited to manufacturing date, replacement date batch number, lot number, material specifications, material lot number, certificates of compliance, size specification with respect to both the length and diameter of the hose, fitting specifications, including material and size, a description of the hose assembly, drawings, batch process description, cleaning operations and any customer-related data with respect to the intended use or application of the hose assembly.” See ¶ 0034

Consider claim 3, the system of claim 1, wherein the fitting specifications include fitting material and fitting outer diameter, Gatz teaches, “information stored on and read from the die 40, the coupling 50, and the hose 52 may include identification information, such as information indicating one or more of size, shape, material, manufacturer, model, type, characteristic, part number, or other information identifying the respective die 40, coupling 50, and hose 52.” Baker teaches, “hose database 50 includes hose-related information, including but not limited to manufacturing date, replacement date batch number, lot number, material specifications, material lot number, certificates of compliance, size specification with respect to both the length and diameter of the hose, fitting specifications, including material and size, a description of the hose assembly, drawings, batch process description, cleaning operations and any customer-related data with respect to the intended use or application of the hose assembly.” See ¶ 0034

Consider claim 4, the system of claim 1, wherein the crimp parameters include crimp diameter, pressure data for crimp head, crimp head for position, physical hose properties, temperature, and pressure,  Gatz teaches, “[t]he operator may select which of the dies 40 to use in the crimping machine 12 (e.g., having a particular minimum inner diameter D) in order to achieve a desired crimp, e.g., based on the size and material of the coupling 50, the hose 52, etc.” See ¶ 0026. Gatz teaches, “The controller 14 may determine automatically whether to stop the crimping operation based on one or more operational characteristics of the crimping machine 12, such as an amount of force applied to the crimped components, an amount of pressure in the hydraulic circuit associated with the actuators 30 (e.g., a pressure in the actuating chamber(s) 34, in a fluid line supplying fluid to the actuating chamber(s) 34, etc.),” See ¶ 0034. Baker teaches, “order to enhance the cure rate, in a preferred embodiment, the mold is preheated to a curing temperature of the molding compound prior to or after injecting the liquid molding compound into the mold.” See ¶ 0027.

Consider claim 5, the system of claim 1, wherein the one or more processors are configured to provide the UAID to the network interface for transmission to a crimper, Baker teaches, “The RF ID tags can be programmed or encoded with specific information, such as an individual identification number for a product, such as a serial number” See ¶ 0005. Baker teaches, “the RF ID tag 14 is encoded with at least an identification or serial number for the hose, which is assigned by the manufacturer in order to allow each hose assembly 12 that has been manufactured to be tracked individually.” See ¶ 0024.

Consider claim 6, the system of claim 1, wherein the operational data includes crimp start time, crimp end time, crimp pressure, and one or more error codes, Gatz teaches, “The controller 14 may determine automatically whether to stop the crimping operation based on one or more operational characteristics of the crimping machine 12, such as an amount of force applied to the crimped components, an amount of pressure in the hydraulic circuit associated with the actuators 30 (e.g., a pressure in the actuating chamber(s) 34, in a fluid line supplying fluid to the actuating chamber(s) 34, etc.),” See ¶ 0034. Gatz teaches, “Examples of invalid combinations may include combinations in which one of the components of the combination has the wrong size (e.g., too large, too small, etc.), is formed from an incompatible material (e.g., too hard, too soft, etc.), etc. Alternatively, or in addition, the valid combination(s) may be selected or specified by the operator. Thus, the controller 14 may compare the identification information received using the input device 18 (or other information determined from the identification information received, using the input device 18) to the valid combinations to check that the combination of the die 40, coupling 50, and hose 52 scanned by the operator is a valid combination… If the combination is not valid, then the controller 14 may display a warning to the operator and/or may prevent the start of the crimping operation until one or more of the components (e.g., the die 40, coupling 50, and/or hose 52) is replaced and the combination is determined to be valid.” See ¶ 0029. Previously Examiner took an Official Notice to a fact, recording or start time and end time – it is well known in the prior art to encode start time and end time manufacture time with manufacturing date code in the RFID tags. Applicant did not challenge the Official Notice. If applicant does not traverse the examiner's assertion of official notice, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner's assertion of official notice or that the traverse was inadequate, See MPEP 2144.03 C.

Consider claim 7, the system of claim 1, wherein the one or more processors are configured to receive location information for a hose assembly tagged with the UAID, Baker teaches, “a tracking system which utilizes a radio frequency identification tag (RF ID tag) in order to identify and track a hose assembly, provide access to supporting documents and specifications for the hose assembly, and provide customer access to data related to the hose assembly, the use and location of the hose assembly” See ¶ 0002.

Consider claim 10, the system of claim1, further comprising a transceiver configured to transmit the UAID to a crimper, Gatz teaches, “[t]he input device 18 may communicate with the controller 14 via a wireless or wired communication link. For example, the input device 18 may be a radio frequency identification (RFID) reader, bar code reader, or data matrix reader that gathers information from a marking, such as an RFID tag” See ¶ 0020.

Consider claim 12, the system of claim 1, further comprising a transceiver configured to transmit the UAID to a test bench, Baker teaches, “[t]he RF ID tag reader 18 is at least one of connectable to a computer network, for example, through a wireless connection as in PDAs or other wireless network access devices (shown as a dashed line in FIG. 1), or is compatible for uploading the identification from the RF ID tag 14 and the user input to a network accessible device, for example, a PC 40 as shown in FIG. 1.” See ¶ 0033.

Consider claim 13, a system for assembling hoses, the system comprising: a crimper configured to receive crimp parameters; assemble a hose by crimping a fitting to the hose based on crimp parameters; generate monitoring data during the crimping and tag the hose with a unique assembly identification (UAID); and a crimp analyzer configured to generate the crimp parameters based on crimp operation data, update the crimp operation data with the generated monitoring data and generate the UAID, See rejection of claim 1. 

Consider claim 19, a method of performing a hose and fitting assembly, the method comprising: receiving hose specifications and fitting specifications for the hose and fitting assembly; generating crimp parameters by a crimper analyzer based on the received hose specifications and fitting specifications; obtaining crimp operation data; performing the hose and fitting assembly using the crimp operation data by a crimper; generating a unique assembly identification (UAID); and writing the UAID to a radio frequency identification (RFID) standard compliant tag, See rejection of claim 1. 

Consider claim 20, the method of claim 19, wherein the crimp parameters include a crimping force and the crimp operation data includes force applied during crimping and duration of crimping, Gatz teaches, “[t]he controller 14 may control when to stop the crimping operation (e.g., when to cause the actuators 30 to stop pulling the first plate 20 toward the second plate 22). For example, the controller 14 may receive input from the operator to stop the crimping operation or may determine automatically whether to stop the crimping operation. The controller 14 may determine automatically whether to stop the crimping operation based on one or more operational characteristics of the crimping machine 12, such as an amount of force applied to the crimped components, an amount of pressure in the hydraulic circuit associated with the actuators 30 (e.g., a pressure in the actuating chamber(s) 34, in a fluid line supplying fluid to the actuating chamber(s) 34, etc.), and/or a determined deflection of the first plate 20 and/or the second plate 22” See ¶ 0034, 0038-0040.

Consider claim 21, the system of claim 1, the one or more processors configured to store the crimp operation data for the hose assembly operation in the memory storage, Baker teaches, “[d]uring the log in process, or thereafter, data on the at least one trackable event is uploaded from the RF ID tag reader 18 or the network access device 40 and is received and stored in the local hose track database 73 and can then optionally be stored in the hose track website 52... the data related to the at least one trackable event is stored in a hose history database 58, which is used to store data on one or more trackable events, which in the preferred embodiment are related to hose life and hose wear.” See ¶ 0035.


Claims 8-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gatz (US 2013/0160284 A1), and further in view of Baker (US 2005/0199700 A1), and further in view of Pereira (US 2010/0174495 A1).
Consider claim 8, the system of claim 1, wherein the one or more processors are configured to receive usage information for a hose assembly tagged with the UAID, in an analogous art, Pereira teaches, “the electrical characteristic of the hose assembly 12 may be monitored using a time or usage based maintenance schedule. In an alternative embodiment, shown in FIGS. 13 and 14, a radio frequency identification (RFID) system 90 is provided with the hose assembly 12. The RFID system 90 includes a first circuit 92 that has an impedance sensor 56, an RFID tag 96, and a first antenna 98. The RFID system 90 is configured to communicate the status of the electrical characteristic of the hose assembly 12 to a mobile scanner (‘reader’) 122.” See ¶ 0084.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Gatz-Baker and able to receive usage information of the RFID attached to the hose assemble, “The ability to detect degeneration occurring within the hose 16 may provide an opportunity to remove the hose 16 from service prior to a complete failure.” See ¶ 0048, as anticipated by Pereira.

Consider claim 9, the system of claim 8, wherein the one or more processors are configured to generate a maintenance schedule for the hose based on the received usage information, the received hose specifications and the operational data, Pereira teaches, “The ability to detect degeneration occurring within the hose 16 may provide an opportunity to remove the hose 16 from service prior to a complete failure.” See ¶ 0048. Pereira teaches “upon detecting a change in the monitored electrical characteristic, the fault detector 14 provides a visual notification to the operator that signals the presence of a fault within the hose assembly 12.” See ¶ 0052. Pereira teaches “The reader 122 may also be configured to provide an instant status of the health of the hose assembly 12 and alert the operator of any deterioration of the hose assembly 12.” See ¶ 0087.

Consider claim 17, the system of claim 13, further comprising a test bench configured to test the hose assembly and generate additional operation data based on usage of the hose assembly and testing of the hose assembly, Pereira teaches, “To determine the robustness of a hose design, a hose manufacturer typically performs, among other tests, an impulse test and a burst test on the hose. An impulse test measures a hose design's resistance to fatigue failure by cyclically subjecting the hose to hydraulic pressure. A burst test, on the other hand, is a destructive hydraulic test employed to determine the ultimate strength of a hose by uniformly increasing internal pressure until failure. Based on these and other tests, a manufacturer can estimate a hose life that can be used to determine when a hose has reached the end of its life and may require replacing.” See ¶ 0005.

Claims 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gatz (US 2013/0160284 A1), and further in view of Baker (US 2005/0199700 A1), and further in view of McGrath (US 2020/0250358 A1).
Consider claim 14, the system of claim 13, further comprising a printer configured to tag the UAID to the assembled hose, McGrath teaches, “a system that allows a consumer or vendor to accurately design, then subsequently communicate a specification for a hose or fluid handling assembly part electronically, to a facility, factory, vendor or entity that has the capability and equipment to interpret the specification information and faithfully produce the specified parts, in the exact specification provided by the customer or end-user.” See ¶ 0012. McGrath teaches, “an Radio Frequency Identification (RFID) tag that is printed and attached to the hose at the beginning of the process for assembly. The barcode or RFID tag contains the following information: 1. MATERIAL REQUIREMENT: hose type, hose cut length, fitting part numbers and quantity, accessory part numbers and quantity, 2. TOOLING REQUIREMENT: Crimp dies ( RFID tagged), check fixture blocks required ( RFID tagged), automatic check/alignment fixture specifications (distance and orientation), 3. TESTING REQUIREMENT: Pressure adaptors, test pressure and cycle type, cleanliness type,” See ¶ 0055.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Gatz-Baker and printer able to print and tag the RFID on the hose assembly, in an effort to “allows a consumer or vendor to accurately design, then subsequently communicate a specification for a hose or fluid handling assembly part electronically, to a facility, factory, vendor or entity that has the capability and equipment to interpret the specification information and faithfully produce the specified parts, in the exact specification provided by the customer or end-user.” See ¶ 0012 as anticipated by McGrath.

Consider claim 15, the system of claim 13, further comprising a radio frequency identification (RFID) standard compliant tag attached to the hose that includes the UAID and the received crimp parameters, Gatz teaches, “the input device 18 may be a single bar code, RFID, or data matrix code reader configured to read information from each of the die 40, the coupling 50, and the hose 52. The die holder 24 may also include such a reader or a sensor configured to read information from the die 40 automatically when the die 40 is received in the die holder 24.” See ¶ 0020 and 0027.  McGrath teaches, “an Radio Frequency Identification (RFID) tag that is printed and attached to the hose at the beginning of the process for assembly. The barcode or RFID tag contains the following information: TOOLING REQUIREMENT: Crimp dies (RFID tagged), check fixture blocks required (RFID tagged), automatic check/alignment fixture specifications (distance and orientation), 3. TESTING REQUIREMENT: Pressure adaptors, test pressure and cycle type, cleanliness type,” See ¶ 0055.

Consider claim 16, the system of claim 15, wherein the RFID standard compliant tag uses near field communication (NFC), McGrath teaches, “data from the assembly, including material and component types, length and orientation can be detected and translated by wireless means, including, Bluetooth, Near Field Communication (NFC), Radio Frequency Identification (RFID),” See ¶ 0269.

Consider claim 18, the system of claim 13, wherein the crimp analyzer is configured to provide the crimp parameters and assembly date in response to the UAID, Gatz teaches, “the operator may have a previously-assembled crimped assembly, e.g., a coupling already crimped onto a hose. The previously-assembled crimped assembly may have an RFID tag, bar code, data matrix code, or other representation of information provided on the crimped assembly, such as assembly information for the crimped assembly. The assembly information may include identification information (e.g., part number) for the crimped assembly.” See ¶ 0031. “RFID tag contains the following information: 1. MATERIAL REQUIREMENT: hose type, hose cut length, fitting part numbers and quantity, accessory part numbers and quantity, 2. TOOLING REQUIREMENT : Crimp dies” See McGrath ¶ 0055. Baker teaches, “The RF ID tag reader includes a user input for at least one trackable event, which can be, for example, an installation date, cleaning date or dates, and/or number of batches of material transferred through the hose assembly.”

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMER S KHAN/Primary Examiner, Art Unit 2683